Citation Nr: 1807346	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  11-18 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for retropatellar pain syndrome of the right knee. 

2.  Entitlement to a disability rating in excess of 10 percent for retropatellar pain syndrome of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1994. 

This matter is before the Board of Veterans' Appeals (Board) from of a June 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2016, the Veteran testified at a Board hearing.  

In August 2016 and April 2017, the Board remanded the case for additional development.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks higher ratings for his service-connected retropatellar pain syndrome of the bilateral knees.  He maintains that his knee symptoms are worse than reflected in the 10 percent rating assigned for the right knee and the 10 percent rating assigned for the left knee.  

Pursuant to the April 2017 Board remand, the Veteran was afforded a VA examination in June 2017.  

Subsequently, after an October 2017 supplemental statement of the case (SSOC) was issued, VA treatment records were associated with the claims file reflecting that the Veteran underwent urgent arthroscopy of the knees on October 30, 2017.  This was to take place at the Las Palmas Medical Center, a private facility in El Paso, Texas.  Although associated records are noted to have been scanned into VistA Imaging, the Board does not have access to VistA Imaging.  Thus, any outstanding records of pertinent medical treatment, to include records from Las Palmas and those scanned into VistA Imaging, must be obtained and added to the record.

After the evidence is obtained, the claims should be readjudicated with consideration of the possible application of 38 C.F.R. § 4.30 for convalescent ratings, and whether there is an indication that a new VA examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Associate all relevant treatment records since the October 2017 SSOC, to include those from Las Palmas Medical Center and any scanned into VistA Imaging, with the claims file.  

2.  After completion of the above, consider whether the provisions of 38 C.F.R. § 4.30 are applicable and whether a new VA examination of the knees is warranted.

3.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.  




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

